DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, 11-13, and 16-20 are presented for examination.

Allowable Subject Matter
Claims 1, 3-9, 11-13, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record appears to disclose explicitly at least the following limitations of independent claim 1 (and their equivalents in claims 5 and 19):
inputting the one or more input attributes to a trained machine learning model initially trained with training data comprising historical playbooks associated with engagements that have been completed or have resulted in an outcome, wherein each historical playbook comprises a set of recommended actions to perform in an engagement with a customer ….

The closest prior art of record is Subramanian, cited in the last Office Action.  Subramanian discloses automated software tools for improving sales that include a deal playbook engine that generates potential plays and applies predictive analysis to the potential plays to generate a success indicator.  The playbook engine of Subramanian uses past transactions to analyze and generate recommendations of sales items, teams, and entities.  However, there is no disclosure in Subramanian that the deal playbook engine is trained on historical playbooks associated with engagements that have been completed or resulted in an outcome.
	The second closest prior art of record is Deng, also cited in the last Office Action.  Deng discloses a deep learning network for the automatic analysis of enterprise data for, among other goals, customer relationship management.  The network of Deng is trained on a training dataset.  However, Deng does not disclose that the training data comprise historical playbooks of recommended actions associated with engagements.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.C.V./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125